                                                                                FILED
                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.



UNITED STATES DISTRICT COURT
                                                                        ★ my 5 2019 ✩
EASTERN DISTRICT OF NEW YORK
                                                            -X           BROOKLYN OFFICE
LAQUAN DEVOTA HARRIS,

                        Plaintiff,                                 MEMORANDUM AND ORDER
                                                                   19-CV-5714(AMD)(LB)
                        -against-

MICHAEL GIORGIO; ANTHONY J. FABLANO;
MARK R. DEFAZIO; MARTY PARIS; RUSLAN
LLISHAYEV; SAM GROSSBERGER,

                        Defendants.
                                                            X

ANN M.DONNELLY,United States District Judge:

       On October 7, 2019,pro se plaintiff LaQuan D. Harris brought this action under 28

U.S.C. § 1331 alleging that the defendants stole funds from his bank account. (ECFNo. I.)'

The plaintiffs request to proceed informa pauperis(ECF No. 2)is granted solely for the

purposes of this Order. For the reasons that follow, the complaint is dismissed. The plaintiff is

granted 30 days leave from the entry of this Order to file an amended complaint.

                                     STANDARD OF REVIEW


       Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

A district court has the inherent power to dismiss a case sua sponte if it determines that the

action is frivolous. See Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 363-

64(2d Cir. 2000).




       The Court refers to the page numbers assigned by the Court's Electronic Case Filing ("ECF")system.
        Although pro se pleadings are held "to less stringent standards than formal pleadings

drafted by lawyers," Hughes v. Rowe,449 U.S. 5,9(1980), a complaint must nevertheless plead

"enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly,550 U.S. 544, 570(2007). A pro se plaintiff must also "still comply with the relevant

rules of procedural and substantive law, including establishing that the court has subject matter

jurisdiction over the action." Ally v. Sukkar, 128 F. App'x 194,195(2d Cir. 2005). If subject

matter jurisdiction is absent, the district court must dismiss the complaint regardless ofthe merits

ofthe underlying action. See Nowak v. Ironworkers Local 6Pension Fund,81 P. 3d 1182,1188

(2d Cir. 1996);     also Arbaugh v. Y&HCorp., 546 U.S. 500,514(2006).

                                           DISCUSSION


    A. Rule 8


        Pursuant to Rule 8 ofthe Federal Rules of Civil Procedure, a plaintiff must provide a

short, plain statement of his claim against each defendant. See Ashcroft v. Iqbal, 556 U.S. 678

(Rule 8 "demands more than an unadorned,the-defendant-unlawfully-harmed-me accusation.").

A pleading that only "tenders naked assertions devoid offurther factual enhancement" will not

suffice. Id. (internal citations and alterations omitted). A plaintiff must provide enough facts to

allow the defendant to understand what the plaintiff is complaining about and whether there is a

legal basis for recovery. See BellAtl Corp. v. Twombly,550 U.S. 544,556(2007). A court may

dismiss a complaint that is "so confused, ambiguous, vague or otherwise unintelligible that its

true substance, if any, is well disguised." Salahuddin v. Cuomo, 861 F.2d 40,42(2d Cir. 1988).

       In his complaint,the plaintiff names individual defendants who appear to be executive

officers and employees of Metropolitan Commercial Bank,and claims that in September 2019,

bank employees stole $1,698 from his account and prevented him from accessing funds in his
account, {Id. at 5.) The plaintiff states that he is entitled to "$75,000 dollar [^/c] from each

defendant from the Metropolitan Commercial Bank." {Id. at 6.) But apart from these assertions,

the complaint does not describe the basis for the plaintiffs federal cause of action against the

named defendants, let alone the defendants' involvement in the allegations set forth in the

complaint. Thus,the complaint fails to satisfy the requirements set out in Rule 8.

    A. Subject Matter Jurisdiction

        Federal courts do not have jurisdiction over every kind of case. Federal jurisdiction

exists only where the action presents a federal question, or where the parties are of diverse

citizenship—^meaning that they are citizens of different states—and the amount in controversy

exceeds $75,000.00. See 28 U.S.C. §§ 1331-32. "The party invoking federal jurisdiction bears

the burden of establishing thatjurisdiction exists." Conyers v. Rossides, 558 F.3d 137,143(2d

Cir. 2009)(quoting Lujan v. Defenders of Wildlife., 504 U.S. 555,561 (1992)). To assert federal

question jurisdiction—as the plaintiff has alleged here—^the pleadings must set forth "a colorable

claim 'arising under' the Constitution or laws ofthe United States." Arbaugh v. Y & H Corp.,

546 U.S. 500,513 (2006).

        The plaintiff brings this action under the Court's federal question jurisdiction, but his

complaint does not raise any colorable claim with a basis in federal law. See Beneficial Nat7

Bankv. Anderson, 539 U.S. 1, 12(2003)(the "well-pleaded-complaint rule" provides that

"federal jurisdiction exists only when a federal question is presented on the face of the plaintiffs

properly pleaded complaint."). Even reading the pro se complaint liberally, there are no facts

suggesting the existence of a federal claim. The complaint alleges that $1,698 was improperly

debited from the plaintiffs bank account at Metropolitan Commercial Bank(ECF No. 1 at 6);

the plaintiff claims that bank employees stole the funds from his account and kept him from
getting access to the money in his account. {Id. at 5.) The complaint does not raise a federal

question under 28 U.S.C. § 1331.

        The plaintiff does not invoke diversity jurisdiction and there is no allegation that the

parties are of diverse citizenship. Additionally,"[a] party invoking the jurisdiction ofthe federal

court has the burden of proving that it appears to a 'reasonable probability' that the claim is in

excess ofthe statutory jurisdictional amount." Chase Manhattan Bank, N.A. v. Am. Nat'I Bank

and Trust Co. ofChicago,93 F.3d 1064, 1070(2d Cir. 1996)(quoting Tongkook Am., Inc. v.

Shipton Sportswear Co., 14 F.3d 781,784(2d Cir. 1994)). Although the plaintiff seeks $75,000

from each defendant, he alleges that only $1,698 was improperly debited from his bank account.

The plaintiff therefore fails to plead any plausible facts suggesting he can meet the statutory

jurisdictional requirement. See Chase at 1070(holding that a plaintiff must also show that the

amount-in-controversy is nonspeculative in order to satisfy the statutory requirement). As a

result, even under the most liberal construction, the plaintiff has not presented a valid basis for

federal jurisdiction over his claims.

                                          CONCLUSION


       For the reasons explained above, the complaint, filed informa pauperis, is dismissed

without prejudice. The Court grants the plaintiff leave to file an amended complaint within thirty

days ofthis Order. All proceedings are stayed for thirty days or until further order ofthe Court.

If the plaintiff chooses to file an amended complaint,the complaint must comply with Rule 8(a)

ofthe Federal Rules of Civil Procedure by stating the basis for federal jurisdiction and the factual

allegations supporting the plaintiffs claims against each defendant. The amended complaint

must be captioned as an "Amended Complaint" and bear the same docket number as this order.
The Court encourages the plaintiff to make an appointment with the Federal Pro Se Legal

Assistance Project, which provides limited representation to pro se litigants in this district?

         If the plaintiff does not file an amended complaint within the time allowed or show good

cause why he cannot comply, the Clerk of Court is respectfully directed to enter judgment and

close this case. I certify pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore, informa pauperis status is denied for the purpose of any

appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




SO ORDERED.

                                                                 s/Ann M. Donnelly
                                                               ANN M. DONNELLY
                                                               United States District Judge




Dated: Brooklyn, New York
         November 5, 2019




^         The Clerk ofthe Court will mail a copy ofthe Pro Se Legal Assistance Project flyer attached to this Order
to the plaintiff.
